Exhibit 10.4

 

 

[image_002.jpg]

 

May 23, 2013

 

Sameer Harish

[address]

 

Re:      Amendment to the Offer of Employment as Chief Financial Officer

 

Dear Mr. Harish:

 

The purpose of this letter is to amend the terms and conditions of your
employment, so please review this letter carefully. Your signature in the space
provided at the end of this letter indicates that you accept the amendment of
the Company’s offer of employment.

 

The paragraph titled “Salary/Benefits” in your offer letter dated January 29,
2013 will be entirely removed and replaced with the following paragraph.

 

Salary/Benefits: You will be paid a salary rate of two hundred and twenty five
thousand ($225,000) USD per year commencing on the Employment Date (as defined
below). You will be eligible to participate in the Company’s medical, dental,
vision and retirement (401(k)) plans on the same terms as other Company
executives. If Ruthigen completes an Initial Public Offering, then Ruthigen
intends to issue you equity in Ruthigen. The form of such equity and the value
of such equity will be determined at the time of the grant, if any.

 



In addition, the following language will be added as a new paragraph below the
paragraph titled “Employment At-Will”:

 

Termination Without Cause: In the event of termination without cause prior to a
grant of equity in Ruthigen if any, Ruthigen will make a payment of six (6)
months’ base salary to the Executive as severance pay.



 

Additionally, we agree such changes will be effective with a retroactive date of
January 29, 2013. All other terms of your employment will continue as described
in your offer letter of January 29, 2013.

 

Please indicate your acceptance of this amendment by signing and returning one
copy of this letter to me.

 

Sincerely,

 

 

 

/s/ Hojabr Alimi    

Hojabr Alimi

Chief Executive Officer of Ruthigen, Inc.

   

 

 

Agreed and accepted:

 

/s/ Sameer Harish   Date: May 23, 2013 Sameer Harish    

 

 

 



 

